DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendments filed in Applicant’s submission on 09/06/2022 are acknowledged. Claims 3, 7, 12-13 and 16 are canceled, and claims 23-24 are newly submitted; thus, claims 1-2, 4-6, 8-11, 14-15 and 17-24 remain pending and are the claims examined below. The objection previously set forth in the 03/03/2022 Office action is withdrawn in view of Applicant’s amendments to the claims.

Information Disclosure Statement
As stated in the 03/03/2022 Office action, the information disclosure statement filed 12/23/2021 fails to comply with 37 CFR 1.98(a)(2). It has been placed in the application file, but the information referred to therein has not been considered.

Claim Interpretation
Claims 1-2, 4-6, 8-11, 14-15 and 17-24 are directed towards a product/apparatus (i.e., a capsule of combustible material and a capsule-based hookah system). The material worked upon or the process of using the apparatus is viewed as recitation of intended use and is given patentable weight only to the extent that structure is added to the claimed apparatus (see MPEP § 2112.01 I and § 2114-2115 for further details).

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. Applicant’s amendments to the claims overcome the rejections previously made; therefore, the rejections made under this section in the 03/03/2022 Office action are withdrawn.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5, 8-11, 14, 21-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by BOURQUE (US 2016/0331913; Provisional application No. 61/934,255 filed on Jan. 31, 2014 qualifying BOURQUE as prior art).
As to claim 1: BOURQUE discloses the claimed capsule of combustible material ([0006], [0009], [0039], [0050], FIG. 2) for insertion into a hookah apparatus in use ([0007], [0036], [0038], [0106], FIG. 1), the capsule comprising: a metallic capsule body ([0050]) having a top surface and a bottom surface ([0050], FIG. 2), the top surface being concave and delimited at its outer edge by a rim ([0050], FIG. 2); a combustible material supported by the top surface ([0051], [0068], FIG. 2); an air-permeable membrane extending across the plane defined by the rim for containing the combustible material in the capsule ([0063], [0064], FIG. 2); a plurality of holes extending through the top and bottom surfaces of the metallic capsule body ([0063], [0064], [0065], [0066], FIG. 2); a removable cover covering the air-permeable membrane and/or the bottom surface ([0052], FIG. 2); a capsule packaging with the combustible material sealed inside the metallic capsule body ([0057], [0084], [0087]); and an identifier tag comprising digital information to be read by the hookah apparatus in use ([0008], [0039], [0043], [0045], [0046]), the digital information comprising a unique identification key or code and heating instructions for heating the capsule upon insertion into the hookah apparatus in use ([0008], [0039], [0043], [0045], [0046], [0108], [0114], [0127]). 
As to claim 5: BOURQUE remains as applied above. BOURQUE further reads on the claimed wherein a liquid from the combustible material is present in use within the metallic capsule body ([0038]).
As to claim 8: BOURQUE remains as applied above. BOURQUE further reads on the claimed wherein the identifier tag is one of an optical tag or a radio-frequency identifier (RFID) tag ([0008], [0010], [0011], [0127]).
As to claim 9: BOURQUE remains as applied above. BOURQUE further reads on the claimed wherein the identifier tag is configured to change once the capsule has been used ([0188], [0189]).
As to claim 10: BOURQUE remains as applied above. BOURQUE further reads on the claimed where the identifier tag is writable with digital information upon use ([0190]).
As to claim 11: BOURQUE remains as applied above. BOURQUE further reads on the claimed where the identifier tag comprises material configured to change appearance upon reaching a predetermined temperature ([0188], [0189]).
As to claim 14: BOURQUE remains as applied above. BOURQUE further reads on the claimed wherein the bottom surface comprises a sealing element ([0052], FIG. 2).
As to claim 21: BOURQUE remains as applied above. BOURQUE further reads on the claimed wherein the rim is provided with a rolled section ([0052], FIG. 2).
As to claim 22: BOURQUE remains as applied above. BOURQUE further reads on the claimed where the rim is an outwardly extending rim and the air-permeable membrane is attached to an upper surface of the outwardly extending rim ([0052], FIG. 2). 
As to claim 23: BOURQUE remains as applied above. BOURQUE further reads on the claimed capsule based hookah system comprising a hookah apparatus having a heating unit ([0127], [0134], FIG. 14), a capsule holder ([0127], [0134], FIG. 14) and an electronics unit ([0010], [0127]), and the heating unit being an electrically powered device under the control of the electronics unit ([0010], [0011], [0107], [0108], [0109], [0127], [0134], [0135]). 
 Moreover, as discussed in the rejection of claim 1, BOURQUE discloses the claimed the system further comprising: a capsule of combustible material for insertion into a hookah apparatus in use, the capsule comprising: a metallic capsule body having a top surface and a bottom surface, the top surface being concave and delimited at its outer edge by a rim; a combustible material supported by the top surface; an air-permeable membrane extending across the plane defined by the rim for containing the combustible material in the capsule; a plurality of holes extending through the top and bottom surfaces of the capsule body; a removable cover covering the air-permeable membrane and/or the bottom surface of the capsule; and wherein the capsule comprises an identifier tag comprising digital information to be read by the electronics unit of the hookah apparatus in use, the digital information comprising a unique identification key or code and heating instructions for control of the heating unit by the electronics unit to heat the capsule upon insertion into a hookah apparatus to a smoke- generating temperature of the combustible material (see the rejection of claim 1).
As to claim 24: BOURQUE remains as applied above. BOURQUE further reads on the claimed wherein the digital information further comprises heating instructions for automatic adoption by the hookah apparatus ([0010], [0011], [0127], [0190]). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 4, 6 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over BOURQUE (US 2016/0331913; Provisional application No. 61/934,255 filed on Jan. 31, 2014 qualifying BOURQUE as prior art) in view of SAHARA SMOKE ("Sahara Vortex Smoking System," August 2013; herein referred to as SAHARA SMOKE). BOURQUE discloses the subject matter of claim 1 above under 35 USC 102.
As to claim 2: BOURQUE remains as applied above. BOURQUE discloses a support member within the internal volume of the container which holds/suspends the herbal composition during vaporization ([0068], [0069]); though, BOURQUE fails to explicitly disclose the claimed protrusion in the top surface, the protrusion comprising a side wall and a protrusion peak, the protrusion peak being below a plane defined by the rim and the plurality of holes provided in the sidewall of the protrusion.
However, SAHARA SMOKE teaches a hookah apparatus with a capsule portion meeting the claimed structural limitations of a protrusion in the top surface, the protrusion comprising a side wall and a protrusion peak, the protrusion peak being below a plane defined by the rim and the plurality of holes provided in the sidewall of the protrusion, as illustrated in annotated FIG. 1 and annotated FIG. 2 from SAHARA SMOKE below. 
 
    PNG
    media_image1.png
    665
    660
    media_image1.png
    Greyscale
     
    PNG
    media_image2.png
    665
    660
    media_image2.png
    Greyscale

It would have bene prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the structure of the capsule body taught by SAHARA SMOKE with the capsule of BOURQUE. Doing so is applying a known technique (i.e., the protrusion within the capsule body of SARAHA SMOKE’s hookah) to a known device (i.e., herbal vaporizer of BOURQUE) for the predictable result of vaporizing an herbal composition, with the added benefit of the protrusion design with a plurality of holes in the sidewall of the protrusion providing even heating of the herbal composition as well as preventing the herbal composition from burning. 
As to claim 4: BOURQUE and SAHARA SMOKE remain as applied above. BOURQUE, modified by SAHARA SMOKE, further read on the claimed wherein the plurality of holes are provided annularly around the protrusion, proximate to a half-way point between the top surface and the protrusion peak (see annotated FIG. 1 and FIG. 2 above in the rejection of claim 2).
As to claim 6: BOURQUE and SAHARA SMOKE remain as applied above. BOURQUE, modified by SAHARA SMOKE, further read on the claimed wherein the protrusion is hollow (see annotated FIG. 1 and FIG. 2 above in the rejection of claim 2).
As to claim 17: BOURQUE and SAHARA SMOKE remain as applied above. BOURQUE, modified by SAHARA SMOKE, further read on the claimed wherein the protrusion is dome shaped (see annotated FIG. 1 and FIG. 2 above in the rejection of claim 2). 
As to claim 18: BOURQUE and SAHARA SMOKE remain as applied above. BOURQUE, modified by SAHARA SMOKE, further read on the claimed wherein a trough surrounds the dome shaped protrusion and liquid from the combustible material is accommodated in the trough (see annotated FIG. 1 and FIG. 2 above in the rejection of claim 2).
As to claim 19: BOURQUE and SAHARA SMOKE remain as applied above. BOURQUE, modified by SAHARA SMOKE, further read on the claimed wherein the plurality of holes are provided at a higher elevation than the liquid (see annotated FIG. 1 and FIG. 2 above in the rejection of claim 2).
As to claim 20: BOURQUE and SAHARA SMOKE remain as applied above. BOURQUE, modified by SAHARA SMOKE, further read on the claimed wherein the combustible material is piled above the plurality of holes (see annotated FIG. 1 and FIG. 2 above in the rejection of claim 2).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over BOURQUE (US 2016/0331913; Provisional application No. 61/934,255 filed on Jan. 31, 2014 qualifying BOURQUE as prior art) in view of PORTZ et al. (US 2015/0075544; of record). BOURQUE discloses the subject matter of claim 14 above under 35 USC 102.
As to claim 15: BOURQUE remains as applied above. BOURQUE discloses the container pod being sealed ([0052], [0053]); though, BOURQUE fails to explicitly disclose the claimed wherein the sealing element is an O-ring.
However, PORTZ teaches a water pipe head comprising a capsule including smokable material and having a first surface with openings, which is directed towards a guiding element for guiding smoke from the capsule to a water pipe (i.e., hookah apparatus), and an opposing second surface with openings, which is directed away from the guiding element for generating smoke ([0005]). PORTZ further teaches the water pipe head including a capsule being a disposable element which can be directly or indirectly arranged on a water pipe (i.e., a capsule for insertion into a hookah apparatus) ([0011]); where it is preferable, according to the teaching in PORTZ, that at least one of the base element and the cap element comprising the capsule are a metal element, in particular an aluminum element (i.e., a metallic capsule body) ([0012]). 
Moreover, PORTZ teaches water pipe head 2 with a capsule 12 including smoking material 10; the capsule 12 comprising base element 5 and a cap element 4, where the base element 5 comprises a first surface 16 with openings 17 ([0083]; FIG. 3); where the cap element 4 covers the base element 5 of the capsule 12 (FIG. 3). Additionally, the cap element 4 in PORTZ comprises a second surface 13, which opposes the first surface 16, with openings 14 (i.e., air permeable) ([0084]; FIG. 3). The water pipe head 2 taught by PORTZ further comprises a first sealing element 6 being detachably attached to the first surface of the capsule 12 for sealing the openings 17 of the first surface 16 and a second sealing element 3 (i.e., a lid for containing the combustible material in the capsule) being detachably attached to the second surface 13 of the capsule for sealing the openings 14 of the second surface 13 ([0086]); where, the guiding element portion 8 of the capsule having a holding element 9 for holding the guiding element on the water pipe 1, the holding element 9 can be a rubber bush, i.e., sealing element/O-ring ([0092]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the O-ring sealing element taught by PORTZ into modified BOURQUE. PORTZ recognizes doing so to be advantageous as the sealing elements provide an airtight sealing ([0015]) which means the smokable material is less influenced by the surrounding atmosphere, leading to a water pipe head with smokable material having an improved quality ([0010]). 


Response to Arguments
Applicant’s arguments, filed 09/06/2022, with respect to the rejection(s) of claim(s) 1 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of a new prior art reference found in an updated search necessitated by the amendments made to the claims in view of Applicant’s arguments. See BOURQUE (US 2016/0331913) as applied in the rejections above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAILEIGH K. DARNELL whose telephone number is (469)295-9287. The examiner can normally be reached M-F, 9am-5pm, MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S. Del Sole can be reached on (571)272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAILEIGH KATE DARNELL/Examiner, Art Unit 1743                                                                                                                                                                                                        

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743